Exhibit 10.1

SEVENTH AMENDMENT TO CREDIT AGREEMENT

This Seventh Amendment to Credit Agreement is dated September 26, 2013, by and
among ATI Funding Corporation, a Delaware corporation (“ATI Funding”), TDY
Holdings, LLC, a Delaware limited liability company (“TDYH”) (ATI Funding and
TDYH are each, a “Borrower” and collectively, the “Borrowers”), the Guarantors
(as defined in the Credit Agreement (as hereinafter defined)) party hereto, the
Lenders (as hereinafter defined) party hereto and PNC Bank, National Association
(“PNC Bank”) as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (the “Seventh Amendment”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors, PNC Bank and various other financial
institutions party thereto (PNC Bank and such other financial institutions are
each, a “Lender” and collectively, the “Lenders”) and the Administrative Agent
entered into that certain Credit Agreement, dated July 31, 2007, as amended by
(i) that certain First Amendment to Credit Agreement, dated May 29, 2009, among
the Borrowers, the Guarantors, the Lenders and the Administrative Agent,
(ii) that certain Second Amendment to Credit Agreement, dated December 22, 2010,
among the Borrowers, the Guarantors, the Lenders and the Administrative Agent,
(iii) that certain Third Amendment to Credit Agreement, dated March 11, 2011,
among the Borrowers, the Guarantors, the Lenders and the Administrative Agent,
(iv) that certain Fourth Amendment to Credit Agreement, dated November 9, 2011,
among the Borrowers, the Guarantors, the Lenders and the Administrative Agent,
(v) that certain Fifth Amendment to Credit Agreement, dated April 4, 2012, among
the Borrowers, the Guarantors, the Lenders and the Administrative Agent,
(vi) that certain Sixth Amendment to Credit Agreement, dated May 31, 2013, among
the Borrowers, the Guarantors, the Lenders and the Administrative Agent (as
further amended, restated, modified or supplemented from time to time, the
“Credit Agreement”); and

WHEREAS, the Borrowers and the Guarantors desire to amend certain provisions of
the Credit Agreement and the Lenders and the Administrative Agent shall permit
such amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. All capitalized terms used herein that are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

2. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following defined terms in appropriate alphabetical order:

ATI International shall mean ATI International Holdings, LLC, a Delaware limited
liability company.



--------------------------------------------------------------------------------

TDYHL shall mean TDY Holdings Ltd., a company existing under the laws of England
and Wales.

3. Section 7.2.4 of the Credit Agreement is hereby amended by (a) deleting the
“or” at the end of clause (vi) thereof, (b) inserting a new clause (vii), and
(c) renumbering existing clause (vii) thereof as clause (viii), as follows:

(vii) (A) the transfer by TDYH to ATI International of certain intercompany
indebtedness issued by TDYHL in the approximate aggregate principal amount of
Sixty-Nine Million British Pounds Sterling (£69,000,000) (and accrued interest
thereon) and one hundred percent (100%) of the equity interests of TDYHL;
(B) the transfer by TDYH to ATI Lux Holdings SARL, a Luxemburg entity, of one
hundred percent (100%) of the equity interests of ATI International; and (C) the
transfer by ATI International to ATI Lux Finance SARL, a Luxemburg entity, of
one hundred percent (100%) of the equity of TDYHL, in each case, so long as
there shall not exist any Event of Default or Potential Default immediately
prior to and after giving effect to any such transfer; or

(viii) any sale, transfer or lease of properties or assets, other than those
specifically excepted pursuant to clauses (i) through (vii) above, provided
that:

(A) there shall not exist any Event of Default or Potential Default immediately
prior to and after giving effect to such sale;

(B) the aggregate value of such assets sold, transferred or leased by the Loan
Parties and their Subsidiaries during the term of this Agreement shall not
exceed twenty percent (20%) of Consolidated Tangible Assets during the period
commencing on the Closing Date through and including December 31, 2013 or ten
percent (10%) of Consolidated Tangible Assets in any fiscal year; and

(C) without duplication of any sale, transfer or lease of properties or assets
permitted in (viii)(B) above, the aggregate value of such assets sold,
transferred or leased by the Loan Parties and their Subsidiaries during the term
of this Agreement shall not exceed twenty percent (20%) of Consolidated Tangible
Assets during the period commencing on January 1, 2014 through the term of this
Agreement or ten percent (10%) of Consolidated Tangible Assets in any fiscal
year.

 

2



--------------------------------------------------------------------------------

4. Section 7.2.5 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

7.2.5 Subsidiaries and Partnerships.

Each of the Loan Parties shall not, and shall not permit any of its Domestic
Subsidiaries to own or create directly or indirectly any Subsidiaries other than
(i) any Subsidiary which has joined this Agreement as Guarantor on the Closing
Date; (ii) HRPF Venture so long as (a) there shall not exist any Event of
Default or Potential Default immediately prior to and after giving effect to the
formation of the HRPF Venture, and (b) ATI beneficially owns or holds greater
than fifty percent (50%) of any class of the voting equity interests of the HRPF
Venture at all times; and (iii) any Subsidiary formed or acquired after the
Closing Date (other than LPAD, PADL, HRPF Venture and ATI International, each of
which has been or may be formed or acquired and which are not or will not be
subject to the joinder requirements of Section 10.13 hereof) which joins this
Agreement as a Guarantor pursuant to Section 10.13 [Joinder of Guarantors];
provided, however, such Subsidiary shall not be required to join this Agreement
as a Guarantor pursuant to Section 10.13 [Joinder of Guarantors] (1) if such
Subsidiary (a) exists on the date of this Agreement or is acquired by a Loan
Party or Subsidiary of a Loan Party and is a Foreign Subsidiary or (b) is formed
or organized as a Foreign Subsidiary by a Loan Party or Subsidiary of a Loan
Party after the date of this Agreement, or (2) if the total assets of such
Subsidiary are less than Fifty Million and 00/100 Dollars ($50,000,000.00), and
provided further that no Domestic Subsidiary of Ladish LLC with assets equal to
or greater than Fifty Million and 00/100 Dollars ($50,000,000.00) shall be
required to execute a Guarantor Joinder or such other documents required by
Section 10.13 [Joinder of Guarantors] until the twentieth (20th) Business Day
after (i) the Ladish Notes Payoff Date, or (ii) the Ladish Notes Amendment Date,
whichever occurs first.

5. Section 7.2.9 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

7.2.9 Maximum Leverage Ratio.

The Loan Parties shall not at any time permit the Leverage Ratio to exceed
(i) 4.00 to 1.00, calculated as of June 30, 2013, for the period equal to the
four (4) fiscal quarters then ended, (ii) 4.50 to 1.00, calculated as of
September 30, 2013, for the period equal to the four (4) fiscal quarters then
ended, (iii) 4.00 to 1.00, calculated as of December 31, 2013 and the end of
each

 

3



--------------------------------------------------------------------------------

fiscal quarter thereafter through and including the fiscal quarter ending
December 31, 2014, in each case for the period equal to the four (4) fiscal
quarters then ended, (iv) 3.75 to 1.00, calculated as of March 31, 2015 for the
period equal to the four (4) fiscal quarters then ended and (v) 3.50 to 1.00,
calculated as of June 30, 2015 and the end of each fiscal quarter thereafter, in
each case for the four (4) fiscal quarters then ended.

6. Section 7.2.10 of the Credit Agreement is hereby deleted in its entirety and
in its stead is inserted the following:

7.2.10 Minimum Interest Coverage Ratio.

The Loan Parties shall not permit the Interest Coverage Ratio to be less than
(i) 2.00 to 1.00 calculated as of September 30, 2013, for the period equal to
the four (4) consecutive fiscal quarters then ended; (ii) 1.75 to 1.00
calculated as of December 31, 2013, for the period equal to four (4) consecutive
fiscal quarters then ended; and (iii) 2.00 to 1.00, calculated as of March 31,
2014, and the end of each fiscal quarter thereafter, for the period equal to the
four (4) consecutive fiscal quarters then ended.

7. The provisions of Sections 2 through 6 of this Seventh Amendment shall not
become effective until the Administrative Agent has received the following
items, each in form and substance acceptable to the Administrative Agent and its
counsel:

(a) this Seventh Amendment, duly executed by each of the Loan Parties and the
Required Lenders;

(b) payment of all fees and expenses owed to the Administrative Agent, and the
Administrative Agent’s counsel in connection with this Seventh Amendment and the
Credit Agreement (including, without limitation, any such fees and expenses
payable pursuant to any fee letter entered into between the Borrowers and the
Administrative Agent in connection herewith); and

(c) such other documents as may be reasonably requested by the Administrative
Agent.

8. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement.

 

4



--------------------------------------------------------------------------------

9. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Guaranty Agreements, hereby continues to
secure the Obligations.

10. Each Loan Party hereby represents and warrants to the Lenders and the
Administrative Agent that (i) such Loan Party has the legal power and authority
to execute and deliver this Seventh Amendment, (ii) the officers of such Loan
Party executing this Seventh Amendment have been duly authorized to execute and
deliver the same and bind such Loan Party with respect to the provisions hereof,
(iii) the execution and delivery hereof by such Loan Party and the performance
and observance by such Loan Party of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed in connection herewith or
therewith, do not violate or conflict with the organizational agreements of such
Loan Party or any law applicable to such Loan Party or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against such Loan Party, and (iv) this
Seventh Amendment, the Credit Agreement and the documents executed or to be
executed by such Loan Party in connection herewith or therewith constitute
legal, valid and binding obligations of such Loan Party in every respect,
enforceable in accordance with their respective terms.

11. Each Loan Party represents and warrants that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this Seventh Amendment or the performance or observance of any
provision hereof, (ii) the schedules attached to and made a part of the Credit
Agreement, are true and correct in all material respects as of the date hereof,
except as such schedules may have heretofore been amended or modified or updated
in writing in accordance with the Credit Agreement, and (iii) it presently has
no known claims or actions of any kind at law or in equity against any Lender or
the Administrative Agent arising out of or in any way relating to the Credit
Agreement or the other Loan Documents.

12. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

13. The agreements contained in this Seventh Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This Seventh Amendment amends the Credit Agreement and is
not a novation thereof.

14. This Seventh Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

15. This Seventh Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each Loan
Party hereby consents to the jurisdiction and venue of the Court of Common Pleas
of Allegheny County, Pennsylvania and

 

5



--------------------------------------------------------------------------------

the United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or mentioning this Seventh Amendment.

[INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Seventh Amendment to be duly executed by their duly authorized
officers the day and year first above written.

 

    BORROWERS: WITNESS:     ATI FUNDING CORPORATION /s/ M. P. Earnest     By:  
/s/ Rose Marie Manley     Name:   Rose Marie Manley     Title:   President
WITNESS:     TDY HOLDINGS, LLC /s/ M. P. Earnest     By:   /s/ Rose Marie Manley
    Name:   Rose Marie Manley     Title:   President     GUARANTORS: WITNESS:  
  ALLEGHENY TECHNOLOGIES INCORPORATED /s/ M. P. Earnest     By:   /s/ Patrick J.
DeCourcy     Name:   Patrick J. DeCourcy     Title:   Interim Chief Financial
Officer WITNESS:     ATI OPERATING HOLDINGS, LLC /s/ M. P. Earnest     By:   /s/
Patrick J. DeCourcy     Name:   Patrick J. DeCourcy     Title:   President
WITNESS:     OREGON METALLURGICAL, LLC (formerly known as     “OREGON
METALLURGICAL CORPORATION”) /s/ M. P. Earnest     By:   /s/ Patrick J. DeCourcy
    Name:   Patrick J. DeCourcy     Title:   President



--------------------------------------------------------------------------------

WITNESS:     ALLEGHENY LUDLUM, LLC (formerly     known as “ALLEGHENY LUDLUM    
CORPORATION”) /s/ M. P. Earnest     By:   /s/ Patrick J. DeCourcy     Name:  
Patrick J. DeCourcy     Title:   Executive Vice President WITNESS:     ATI
PROPERTIES, INC. /s/ M. P. Earnest     By:   /s/ Patrick J. Viccaro     Name:  
Patrick J. Viccaro     Title:   Vice President WITNESS:     TDY INDUSTRIES, LLC
(formerly known as     “TDY INDUSTRIES, INC.”) /s/ M. P. Earnest           By:  
/s/ Patrick J. DeCourcy     Name:   Patrick J. DeCourcy     Title:   President
WITNESS:     ALC FUNDING CORPORATION /s/ M. P. Earnest     By:   /s/ Rose Marie
Manley     Name:   Rose Marie Manley     Title:   President WITNESS:     JEWEL
ACQUISITION, LLC /s/ M. P. Earnest     By:   /s/ Patrick J. DeCourcy     Name:  
Patrick J. DeCourcy     Title:   President WITNESS:     JESSOP STEEL, LLC /s/ M.
P. Earnest     By:   /s/ Patrick J. DeCourcy     Name:   Patrick J. DeCourcy    
Title:   President



--------------------------------------------------------------------------------

WITNESS:     INTERNATIONAL HEARTH MELTING, LLC     By:  

OREGON METALLURGICAL, LLC, its

Sole Manager

/s/ M. P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name: Patrick J. DeCourcy     Title: President WITNESS:    

ATI PRECISION FINISHING, LLC (formerly

known as “ROME METALS, LLC”)

/s/ M. P. Earnest

          By:  

/s/ Patrick J. DeCourcy

    Name: Patrick J. DeCourcy     Title: Executive Vice President WITNESS:    
TI OREGON, INC.

/s/ M. P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name: Patrick J. DeCourcy     Title: President WITNESS:     TITANIUM WIRE
CORPORATION

/s/ M. P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name: Patrick J. DeCourcy     Title: President WITNESS:     ATI CANADA
HOLDINGS, INC.

/s/ M. P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name: Patrick J. DeCourcy     Title: President



--------------------------------------------------------------------------------

WITNESS:    

ALLEGHENY TECHNOLOGIES

INTERNATIONAL, INC.

/s/ M. P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name: Patrick J. DeCourcy     Title: President WITNESS:     AII INVESTMENT
CORP.

/s/ M. P. Earnest

    By:  

/s/ Rose Marie Manley

    Name: Rose Marie Manley     Title: President WITNESS:     ENVIRONMENTAL,
INC.

/s/ M. P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name: Patrick J. DeCourcy     Title: President WITNESS:     AII ACQUISITION,
LLC

/s/ M. P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name: Patrick J. DeCourcy     Title: President WITNESS:     ATI TITANIUM LLC

/s/ M. P. Earnest

    By:  

/s/ Patrick J. DeCourcy

    Name: Patrick J. DeCourcy     Title: President



--------------------------------------------------------------------------------

    AGENTS AND LENDERS:     PNC BANK, NATIONAL ASSOCIATION, as a Lender and as
Administrative Agent     By:  

/s/ David B. Gookin

    Name: David B. Gookin     Title: Executive Vice President     CITIBANK,
N.A., as a Lender and as Co- Syndication Agent     By:  

/s/ Raymond G. Dunning

    Name: Raymond G. Dunning     Title: Vice President     JPMORGAN CHASE BANK,
N.A., as a Lender and as Co-Syndication Agent     By:  

/s/ Peter S. Predun

    Name: Peter S. Predun     Title: Executive Director     BANK OF AMERICA
N.A., for itself, as a Lender and as Co-Documentation Agent, and as successor by
merger to LASALLE BANK NATIONAL ASSOCIATION, as a Lender     By:  

/s/ Mike Delaney

    Name: Mike Delaney     Title: Director



--------------------------------------------------------------------------------

    THE BANK OF TOKYO-MITSUBISHI UFJ,     LTD., as a Lender and as
Co-Documentation     Agent     By :   /s/ George Stoecklein     Name:   George
Stoecklein     Title:   Director     CREDIT SUISSE AG, CAYMAN ISLANDS    
BRANCH, as a Lender and as a Co-Managing     Agent     By:   /s/ Alain Daoust  
  Name:   Alain Daoust     Title:   Authorized Signatory     By:   /s/ Patrick
Freytag     Name:   Patrick Freytag     Title:   Authorized Signatory     WELLS
FARGO BANK, NATIONAL     ASSOCIATION, as a Lender and as     Co-Managing Agent  
  By:   /s/ James Travagline     Name:   James Travagline     Title:   Director
    THE BANK OF NEW YORK MELLON, as a     Lender and as Co-Managing Agent    
By:   /s/ William M. Feathers     Name:   William M. Feathers     Title:   Vice
President



--------------------------------------------------------------------------------

    MORGAN STANLEY BANK, N.A., as a     Lender     By:   /s/ Dmitry Barsky    
Name:   Dmitry Barsky     Title:   Authorized Signatory     HSBC BANK USA,
NATIONAL     ASSOCIATION, as a Lender     By:   /s/ Christopher S. Helmeci    
Name:   Christopher S. Helmeci     Title:   Senior Vice President